DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer-readable storage medium” does not exclude transitory medium, such as signals, which is non-statutory.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the first real-world device" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first real-world device" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the first real-world device" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-7 and 11-16 are rejected for the similar reasons as their respective independent claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 
Dependent claims 2-7 and 11-16 are rejected for the similar reasons as their respective independent claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 10, 12 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Powderly et al. (US 2017/0337742). 
As per claim 1, Powderly et al., hereinafter Powderly, discloses a mixed reality device comprising: 
one or more sensors included in the mixed reality device and configured to acquire first sensor data while a plurality of real-world objects including a first real-world object are in proximity to the mixed reality device ([0029][0032]; Figure 1 depicts a mixed reality scenario with certain objects viewed by a person, Figure 2 depicts an AR/VR/MR device; Figure 8, item 510 where a wearable device has sensors to capture real world object), wherein the first real-world object is configured to respond to first commands from the mixed reality device received via a wireless communication medium (Figure 11 and [0098]-[0101] where virtual content associated with the command may be displayed); 


a controller configured to:
store data associating the first software application with the first real-world object ([0040] where all data is stored), 
determine a direction of a gaze of a user of the mixed reality device is directed toward the first real-world object ([0096] where “the user may move their head or eyes to look at different real or virtual objects in the user's FOR. If the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input.” “In some implementations, the wearable system can use ray casting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose”); and 
execute, in response to the direction of the gaze being directed toward the first real-world object, the first software application on the mixed reality device to cause the first software application to issue the first commands to the first real-world device via the wireless communication medium ([0117] where “The wearable system can identify the object based on the user's pose, such as e.g., eye gaze, body pose, or head pose”; [0118]-[0124] where a virtual interface application is selected in association with the real-world object; [0038] where the display device and processor are wirelessly connected).
As per claim 3, Powderly demonstrated all the elements as disclosed in claim 1, and further discloses wherein:

the controller is further configured to:
presenting, via a display included in the mixed reality device, the plurality of software applications as suggestions for association with the first real-world object ([0122]-[G124] where the each UI has different application selection associated with the real-world object), receive a user selection, via the mixed reality device, of the first software application from the presented the plurality of software applications, and 
automatically downloading and installing the first software application on the mixed reality device in response to the received user selection ([0127] where an email or TV application is downloaded upon selection); and
the association of the first software application with the first real-world object occurs in response to the received selection ([0127] where an application is shown based on frequent use (selection), which implies the application is stored in association with the real-world object).
As per claim 5, Powderly demonstrated all the elements as disclosed in claim 1, and further discloses wherein the object classifier is further configured to transmit second image data to a remote object identification system configured to 
As per claim 6, Powderly demonstrated all the elements as disclosed in claim 1, and further discloses
the controller is further configured to automatically configure the first software application to issue the first commands to the first real-world device via the wireless communication medium (Figure 11 and [0098]-[0101] where virtual content associated with the command may be displayed; [0038] where the display device and processor are wirelessly connected).
As per claim 7, Powderly demonstrated all the elements as disclosed in claim 1, and further discloses 
in response to the automatic identification of the first software application, displaying a visual indicator using the mixed reality device so as to appear to the user of the mixed reality device to be located proximate to the first real-world object, the visual indicator indicating to the user that the first real-world object may be augmented using one or more software applications not installed on the mixed reality device ([0122j-[0124] Figure 12 and 13 where detection of a real object (table, wall) causes displaying of UI with application corresponding to the real object);

providing, in response to detecting the user interaction, a user interface configured to receive, via the mixed reality device, a user instruction to associate the first software application with the first real-world object; and the association of the first software application with the first real-world object occurs in response to receiving the user instruction ([0127] where an application, relating to the real-world object, is shown based on frequent user input (instruction)).
Claims 10, 12, 14, 15 and 16 are method claims with limitations similar to claims 1, 3, 5, 6 and 7, therefore are similarly rejected as claims 1, 3, 5, 6 and 7, respectively.
Claim 21 is a medium claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (US 2017/0337742) as applied to claim 1 above, and further in view of Baillot (US 9,324,229).
As per claim 2, Powderly demonstrated all the elements as disclosed in claim 1, and further discloses wherein: 
 plurality of real-world objects including a first real-world object is included in a physical space observed by the mixed reality device (Figure 12 where the mixed reality space includes a physical space);
the first software application is configured to display a graphical virtual interface ([0099] where a virtual UI is determined);
the mixed reality device further comprises:
a display subsystem configured to display images to the user of the mixed reality device, and a visual renderer configured to repeatedly display the graphical virtual interface using the display subsystem so as to continue to appear in real time to be located proximate to the first real-world object while the mixed reality device moves through the physical space ([0096] where the user moves his head or eyes to look at different real or virtual object, the real or virtual object is selected; [0099] where the UI relating to a physical object may be determined).
It is noted Powderly does not explicitly teach a virtual rendering that is configured to repeatedly display the graphical virtual interface using the display subsystem using the display subsystem so as to continue to appear in real time to be located proximate to the first real-world object while the mixed reality device moves through the physical space. However, this is known in the art as taught by Baillot. Baillot discloses an augmented view of a head-mount display in which the AR information is continuously tracked and repeatedly displayed (Figure 3, step 48-50 and col. 8, line 22-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching Baillot into Powderly 
Claim 11 is a method claim with limitation similar to claim 2, therefore is similarly rejected as claim 2.
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
Examiner considers Powderly et al. (US 2017/0337742) still meets the limitations as rejected since Powderly discloses a AR/VR/MR device in which gaze is utilized to command ([0096][0117][0139]).

Allowable Subject Matter
Claims 8, 9, 17 and 18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        March 13, 2021